Citation Nr: 9918743	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  92-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private emergency medical 
care received on November 26, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 determination by the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Medical Center (MC), which denied the veteran's claim of 
entitlement to payment or reimbursement for the cost of 
unauthorized private emergency medical care received on 
November 26, 1996.

The Board notes that in January 1998, this case was remanded 
so the veteran could be provided with a hearing before a 
Member of the Board.  However, in March 1999, by written 
correspondence, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.702(e) (1998).  Accordingly, this 
case was then returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran has no adjudicated service-connected 
disabilities and had none on November 26, 1996.

2.  VA did not authorize the veteran's emergency care 
received on November 26, 1996 at the Plains Regional Medical 
Center.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
emergency medical care rendered at the Plains Regional 
Medical Center on November 26, 1996, have not been met.  
38 U.S.C.A. § 1703, 1728 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement of medical expenses from 
private emergency medical care on November 26, 1996.  Records 
from the Plains Regional Medical Center reflect that on 
November 26, 1996, the veteran was admitted to the emergency 
room after experiencing an acute onset of fever, chills, and 
aches in the multiple joint pain.  

During his May 1997 hearing, the veteran and his son 
testified that on November 26, they had called Dr. Clark, his 
VA physician, to report the veteran's sudden attack of 
symptoms.  They also testified that because the veteran lived 
three hours from the nearest VAMC, Dr. Clark advised that the 
veteran be taken to a local emergency room for treatment.  
When asked during the hearing whether Dr. Clark had ever told 
them that the VA would pay these expenses, the veteran 
responded that "he just told me the rules and I understand 
that totally."  However, the veteran and his son further 
testified that while they were at the emergency room, the 
veteran's wife spoke with someone from the VA, whose name 
they did not recall, and that person informed her that the VA 
would pay for the medical expenses incurred from his 
emergency room care.  The veteran and his son also indicated 
that the doctor who treated him in the emergency room spoke 
with Dr. Clark, and that Dr. Clark advised that the veteran 
be brought to the VAMC the next day.  The record reflects 
that as a result of this conversation, the veteran was taken 
by ambulance on November 27 to the Albuquerque, New Mexico 
VAMC, where he remained until December 3, 1996. 

The Board notes that under 38 U.S.C.A. § 1728(a), a veteran 
may be reimbursed for unauthorized hospital care or medical 
services provided by a non-VA facility, or the non-VA 
facility may be directly paid by VA, if three conditions are 
met: the care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) to a veteran who needs care for an 
adjudicated service-connected disability, or for a non-
service-connected disability which is aggravating a service-
connected disability, or where the veteran has total and 
permanent service-connected disability, and (3) the care must 
be rendered under circumstances where VA or other Federal 
facilities were not feasibly available.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that all three statutory requirements 
of 38 U.S.C.A. § 1728, generally, (1) service-connected 
disability or aggravated by a service-connected disability, 
(2) medical emergency, and (3) federal facilities not 
feasibly available, must be met before reimbursement can be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 542-544 
(1997).

It may be conceded for purposes of this appeal that federal 
facilities were not feasibly available and that the veteran's 
medical situation constituted a medical emergency.  However, 
in this case, the record reflects that although the veteran 
was granted nonservice-connected disability pension in 
October 1996, he has no adjudicated service-connected 
disabilities.  Therefore, the veteran does not meet the 
statutory requirements for payment of unauthorized medical 
expenses under 38 U.S.C.A. § 1728(a), and his claim of 
entitlement to payment or reimbursement for unauthorized 
private medical expenses must be denied.

Although the veteran does not qualify for reimbursement of 
unauthorized medical expenses, it is claimed that he did 
receive authorization from the VA to obtain private medical 
care.  The veteran essentially contends that the 
recommendation by his VA physician to go to a private 
emergency room for treatment and the subsequent conversation 
between his wife and someone at the VAMC on the night of his 
emergency treatment led him to believe that he had 
authorization to go to a private facility and that the VA 
would pay for his expenses at that private facility, 
including ambulance expenses.  

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances. 38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.54 (1998).  However, VA's authority to enter into such 
contracts or individual authorizations are limited by statute 
to specified types of care or categories of veterans. 38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (1998).  Individual 
authorization for medical services is available for treatment 
of service-connected disability, disability for which a 
veteran was discharged or released from active service, 
disability of a veteran who has total and permanent service-
connected disability, or for certain disabilities of a 
veteran participating in a VA rehabilitation program. 38 
C.F.R. § 17.52(a).  The particular facts of this case do not 
meet any of the criteria.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility. 38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder does 
not meet this criterion.  See Zimick v. West, 11 Vet. App. 45 
(1998).  The Board finds that physician's instructions and 
advice from someone at the VAMC would not constitute 
authorization or current treatment, even assuming that such 
instructions were provided to the veteran by phone 
immediately prior to the local emergency transport. Id.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
services is not warranted. The Board further notes that, in 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the 
private medical expenses at issue. Zimick, 11 Vet. App. at 
50.



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospital emergency care received 
on November 26, 1996, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

